DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                ANDRE ESTIME and SIMONE ESTIME,
                           Appellants,

                                    v.

  U.S. BANK N.A., Successor Trustee to BANK OF AMERICA, N.A.,
Successor In Interest to LASALLE BANK, N.A., As Trustee, On Behalf of
      The Holders of The WAMU MORTGAGE PASS-THROUGH
                CERTIFICATES SERIES 2006-AR 15,
                              Appellee.

                              No. 4D20-358

                              [July 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis Bailey, Judge; L.T. Case No. 17-003633 CACE
(11).

  James Jean-Francois of Law Offices of James Jean-Francois, P.A.,
Hollywood, for appellants.

  Christopher N. Bellows of Holland & Knight LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.